DETAILED ACTION
This action is pursuant to the claims filed on 10/09/2020. Claims 1-20 are pending. A final action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112b rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. PGPub No. 2018/0020937) in view of Skrabal (U.S. PGPub No. 2015/0374256).
Regarding claim 1, Chou teaches an electrocardiography (ECG) electrode device (Fig 9a-b and [0033]) comprising: a contact element carrier for encompassing a first extremity of a patient (Fig 9b and [0033], watch-style device); a first skin contact element arranged on a first segment of the contact element carrier with a first connection element for detecting a first potential on the first extremity (Fig 9b and [0090]; first ECG electrode 10 for detecting a first potential; connection element being interpreted as the corresponding circuitry disclosed in [0043]); and at least one second skin contact element arranged on a second segment of the contact element carrier with a second connection element for detecting a second potential , the second potential being different than the first potential on the first extremity ([0090]).
Chou fails to teach wherein the first segment of the contact element carrier is coupled to the second segment of the contact element carrier via a hinge, the hinge being operable to fasten the ECG electrode device on the first extremity of the patient.
In related prior art Skrabal teaches a similar electrocardiography (ECG) electrode device (See Fig 1) comprising: a contact element carrier for encompassing a first extremity of a patient (Fig 1 double clamping electrode 1; [0025] discloses double clamping electrode 1 as part of the multichannel ECG system); a first skin contact element arranged on a first segment of the contact element carrier with a first connection element (Fig 1 conductive electrode 23 on first branch of clamping electrode 1); and at least one second skin contact element arranged on a second segment of the contact element carrier with a second connection element (Fig 1 and [0027], disclosing other conductive electrode 23 being on opposite branch), wherein the first segment of the contact element carrier is coupled to the second segment of the contact element carrier via a hinge (Fig 1 first and second branches of clamping electrode 1 are connected by hinge), the hinge being operable to fasten the ECG electrode device on the first extremity of the patient (See Fig 1 double clamping electrode 1 with hinge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact element carrier of Chou in view of Skrabal to incorporate the clamping style contact element carrier comprising the operable hinge to fasten the device to a first extremity. Doing so would be a simple substitution 
Regarding claim 2, in view of the combination of claim 1, Skrabal further teaches wherein the contact element carrier has a band element or a ring element (Fig 1 [0027], branches of clamp interpreted has band element), and the first skin contact element and the at least one second skin contact element are arranged on an inner side of the contact element carrier pointing towards skin of the patient in essentially opposite sections of the contact element carrier when the ECG electrode is used with the patient ([0027] conductive electrodes 23 on opposite branches of clamp pointing towards skin of patient). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact element carrier of Chou in view of Skrabal to incorporate the clamping style contact element carrier comprising the operable hinge to fasten the device to a first extremity. Doing so would be a simple substitution of one well-known contact element carrier configuration (wrist-watch style of Chou Fig 9a-b) for another well-known contact element carrier configuration (clamp style of Skrabal Fig 1) to yield the predictable result of being able to securely and removably couple the contact element carrier on the first extremity of the patient.
Regarding claim 3, in view of the combination of claim 1, Skrabal further teaches wherein the contact element carrier, for encompassing a forearm or lower leg, is configured as a wrist clamp (Fig 1 wrist clamp 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 7, in view of the combination of claim 1, Chou further teaches an integrated ECG measuring device ([0043] discloses processor for acquiring ECG ).
Regarding claims 8-9, in view of the combination of claim 7 above, Chou further teaches an energy storage system configured to operate the ECG electrode ([0090] discloses a power source in the device); a wireless interface configured to transfer data from or to the ECG electrode, or the energy storage system and the wireless interface ([0046] information providing unit outputs info via wireless communication to transfer data to smart phone); wherein the wireless interface is configured to transmit an ECG measurement signal from the integrated ECG measuring device to a signal receiving device ([0134] information providing unit wirelessly transmits ECG data to mobile smart phone).
Regarding claim 12, Chou teaches an electrocardiography (ECG) electrode device set (Fig 10b) comprising: a number of ECG electrode devices (Fig 10b comprising wrist device and ear device). 
This embodiment (10b) of Chou is silent to the exact structure of the wrist worn device (12).
However, an embodiment of the wrist worn device (Fig 9b) discloses wherein at least one of the ECG electrode devices comprises: a contact element carrier for encompassing a first extremity of a patient (Fig 9b and [0033], watch-style device); and 6a first skin contact element (Fig 9b, first electrode 10) arranged on a first segment of the contact element carrier with a first connection element for detecting a first potential on the first extremity (Fig 9b and [0090]; first ECG electrode 10 for detecting a first potential; connection element being interpreted as the corresponding circuitry disclosed in [0043]); and at least one second skin contact element arranged on a second segment of the contact element carrier with a second connection element for detecting a second potential (Fig 9b and [0090]; second ECG electrode 10 on a second segment of the device for detecting a second (ground) potential; connection element being interpreted as the corresponding circuitry disclosed in [0043]), the second potential being different than the first potential on the first extremity ([0090]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wrist worn device of the embodiment (Fig 10B) of Chou in view of one of the alternative embodiments of the wrist worn device (Fig 9b) to incorporate the wrist worn device of figure 9b comprising two skin contact elements with the embodiment of figure 10b. Doing so would have been a simple substitution of one well-known wrist worn ECG electrode device (Fig 10b, wrist device 12) for another well-known wrist worn ECG electrode device (Fig 9b) to yield the predictable result of an ECG electrode device capable of gathering ECG signals form the wrist. Furthermore, providing the ECG wirst device of figure 9b advantageously suppresses common mode noise ([0090]).
Chou fails to teach wherein the first segment of the contact element carrier is coupled to the second segment of the contact element carrier via a hinge, the hinge being operable to fasten the ECG electrode device on the first extremity of the patient.
In related prior art Skrabal teaches a similar electrocardiography (ECG) electrode device (See Fig 1) comprising: a contact element carrier for encompassing a first extremity of a patient (Fig 1 double clamping electrode 1; [0025] discloses double clamping electrode 1 as part of the multichannel ECG system); a first skin contact element arranged on a first segment of the contact element carrier with a first connection element (Fig 1 conductive electrode 23 on first branch of clamping electrode 1); and at least one second skin contact element arranged on a second segment of the contact element carrier with a second connection element (Fig 1 and [0027], disclosing other conductive electrode 23 being on opposite branch), wherein the first segment of the contact element carrier is coupled to the second segment of the contact element carrier via a hinge (Fig 1 first and second branches of clamping electrode 1 are connected by hinge), the hinge being operable to fasten the ECG electrode device on the first extremity of the patient (See Fig 1 double clamping electrode 1 with hinge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact element carrier of Chou in view of Skrabal to incorporate the clamping style contact element carrier comprising the operable hinge to fasten the device to a first extremity. Doing so would be a simple substitution of one well-known contact element carrier configuration (wrist-watch style of Chou Fig 9a-b) for another well-known contact element carrier configuration (clamp style of Skrabal Fig 1) to yield the predictable result of being able to securely and removably couple the contact element carrier on the first extremity of the patient. 
Regarding claims 13-14, in view of the combination of claim 12, Chou further teaches wherein one of the ECG electrode devices is configured as a head electrode device (Fig 10b ear electrode 16) wherein the one ECG electrode device is configured as a face or ear electrode device (Fig 10b ear electrode 16). Chou further teaches wherein the device can be provided with an integrated pulse oximeter sensor ([0156-0157] optical PPG sensor on ear). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Chou in view of Skrabal and the second embodiment of Chou to incorporate the second electrode device configured as an ear electrode device with an integrated pulse oximeter sensor to arrive at the device of claims 13-14. Providing the ear electrode device (Fig 10b) in place of the finger electrode device (Fig 10c or 9e) would be a simple substitution of one well-known electrode device (Fig 9e/10c finger device) for another well-known electrode device (Fig 10b ear device) to yield the expected result of providing a third electrode to measure ECG signals from a user ([0095] disclosing the alternative structures to carry the third ECG electrode).
Regarding claim 15, Chou teaches an electrocardiography (ECG) measuring system (Fig 9e) comprising: an ECG electrode set comprising: a number of ECG electrode devices (Fig 9e, finger and wrist devices), wherein at least one of the ECG electrode devices comprises: a contact element carrier for encompassing a first extremity of a patient (Fig 9b and [0033], watch-style device encompassing wrist); and 7a first skin contact element (Fig 9b, first electrode 10) arranged on a first segment of the contact element carrier with a first connection element for detecting a first potential on the first extremity (Fig 9b and [0090]; first ECG electrode 10 for detecting a first potential; connection element being interpreted as the corresponding circuitry disclosed in [0043]); and at least one second skin contact element arranged on a second segment (Fig 9b, second electrode 10 arranged on distinct, second segment of device) of the contact element carrier with a second connection element for detecting a second potential (Fig 9b and [0090]; second ECG electrode 10 for detecting a , the second potential being different than the first potential on the first extremity ([0090]); and an ECG measuring device ([0043] discloses processor for acquiring ECG).
Chou fails to teach wherein the first segment of the contact element carrier is coupled to the second segment of the contact element carrier via a hinge, the hinge being operable to fasten the ECG electrode device on the first extremity of the patient.
In related prior art Skrabal teaches a similar electrocardiography (ECG) electrode device (See Fig 1) comprising: a contact element carrier for encompassing a first extremity of a patient (Fig 1 double clamping electrode 1; [0025] discloses double clamping electrode 1 as part of the multichannel ECG system); a first skin contact element arranged on a first segment of the contact element carrier with a first connection element (Fig 1 conductive electrode 23 on first branch of clamping electrode 1); and at least one second skin contact element arranged on a second segment of the contact element carrier with a second connection element (Fig 1 and [0027], disclosing other conductive electrode 23 being on opposite branch), wherein the first segment of the contact element carrier is coupled to the second segment of the contact element carrier via a hinge (Fig 1 first and second branches of clamping electrode 1 are connected by hinge), the hinge being operable to fasten the ECG electrode device on the first extremity of the patient (See Fig 1 double clamping electrode 1 with hinge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact element carrier of Chou in view of Skrabal to incorporate the clamping style contact element carrier comprising the operable hinge to fasten the device to a first extremity. Doing so would be a simple substitution . 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Skrabal as applied to claim 1, and in further view of Rubin (U.S. PGPub No. 2007/0249952).
Regarding claims 4-6, in view of the combination of claim 1 above, Chou shows the contact surface of the second skin contact element as appearing relatively small (Fig 9b electrode 10).
Chou fails to explicitly teach wherein the contact surface area is between 1.5 cm2 and 2.5 cm2.
In related electrode band prior art, Rubin teaches a similar device with electrode skin contact surfaces (Fig 2b) and teaches a surface area between 0.25 square inches and 2 square inches ([0012]; converts to 1.6129 cm2 and 12.9032 cm2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the first and second contact surfaces of Chou in view of Skrabal and Rubin to incorporate a surface area between 1.5 and 2.5 cm2 to arrive at the device of claims 4-6. One of ordinary skill in the art would expect the device of Tran to perform equally as well with an electrode surface area between 1.5 and 2.5 cm2. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Skrabal as applied to claim 1, and in further view of Matsumura (U.S. PGPub No. 2012/0108939).
Regarding claim 10, in view of the combination of claim 1 above, 
Chou fails to explicitly teach wherein the shield is for the first or second skin contact element, the first or second connection element, or the integrated ECG measuring device.
In related electrocardiograph measurement device prior art, Matsumura teaches a device with first and second skin contact elements (Fig 2 electrodes 30) wherein each skin contact element has a respective connection element for electrically coupling to the corresponding circuitry (Fig 4 and [0053]); and the lead electrode 31 and voltage follower 33 may be shielded in the contact carrying element ([0050]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact carrier element of Chou in view of Skrabal and Matsumura to incorporate a shield to electromagnetically shield the skin contact elements from electromagnetic interference. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of minimizing electromagnetic interference of the device (Matsumura [0050]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Skrabal as applied to claim 1, and in further view of Nissila (U.S. PGPub No. 2002/0082491).
Regarding claim 11, in view of the combination of claim 1 above, Chou discloses the material of the skin contact elements can be any conductive material ([0048]). Examiner notes 
Chou fails to explicitly wherein the first and/or second skin contact element comprises a contact surface with an electrically conductive plastic.
In related prior art, Nissila teaches a similar device (Figs 3-6) wherein the skin contact element comprises a contact surface that can be made of conductive metal, conductive plastic, or a similar conductive material ([0035]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the skin contact elements of Chou in view of Skrabal and Nissila to substitute the conductive metal material for a conductive plastic material. Doing so would have been a simple substitution of one well-known conductive material (Chou [0048] teaching metal) for another well-known conductive material (plastic of Nissila) to yield the expected result of a conductive contact surface capable of acquiring signals from a user (Nissila [0035]; Chou [0048]).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou.
Regarding claims 16-19, Chou teaches a method for detecting an electrocardiography (ECG) measurement signal (Fig 9a-b and [0033]), the method comprising: tapping, on a first extremity of a patient, by a first ECG electrode device (Fig 9b wrist-worn electrode device), a first potential and a second potential different than the first potential by a first skin contact element and second skin contact element of the first ECG electrode device (Fib 9b and [0090]; two electrodes 10 on wrist device detect first and second potentials); and detecting, at least a third potential on a further part of the body of the patient by a third skin contact element (Fig 9A2-C, third potential is detected by the finger of the other hand on wherein the first potential or the second potential is a reference potential ([0090]).
This embodiment (Fig 9b) of Chou fails to teach that the detecting of the third potential is done by a second ECG electrode device.
However, an alternative embodiment of Chou (Fig 10b) teaches the same wrist worn device (Fig 10b, device 12) and further teaches detecting, by a second ECG electrode device (Fig 10b ear device at 16), at least a third potential on a further part of the body of the patient by a third skin contact element ([0097] the ear-worn structure is used to gather the third potential rather than the second electrode 12 of Fig 9A2/9C; Examiner notes the ear device at 16 is interpreted to be a second ECG electrode device similarly to applicant’s Fig 5 teaching separate wrist device 1 and ear device 5 connected by wire Z3); wherein the third potential is detected on an ear of the patient ([0097] and Fig 10b, ear electrode 16). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the first embodiment of Chou in view of the second embodiment of Chou to incorporate the ear ECG electrode device to arrive at the methods of claims 16-19. Providing the second ECG electrode device to the first embodiment (Fig 9b) of Chou advantageously provides the system with the “more choices for contact, so as to obtain electrocardiograms at different angels” ([0097]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou and in view of Shimuta (U.S. PGPub No. 2015/0038808).
Regarding claim 20, Chou teaches a method for using a head electrode (Fig 6a2), the head electrode including a contact element carrier for encompassing a first extremity of a patient (Fig 6A2, the curved structure (unlabeled) that electrodes 10 are on encompasses the , a first skin contact element arranged on the contact element carrier for detecting a first potential on the first extremity (Fig 6A2, electrode 10; [0072]), and at least one second skin contact element arranged on the contact element carrier for detecting a second potential (Fig 6A2, second electrode 10 detects a reference potential; [0072]), the second potential being different than the first potential on the first extremity ([0072]), the method comprising: detecting a potential for an electrocardiography (ECG) measurement signal using the head electrode ([0029] electrode are used for detecting ECG signals). Chou further teaches circuitry to process and control operation of the device ([0043]).
Regarding claim 20, Chou teaches a method for using a head electrode (Fig 6A2), the head electrode including a contact element carrier for encompassing a first extremity of a patient (Fig 6A2, the curved structure (unlabeled) that electrodes 10 are on encompasses the ear), a first skin contact element arranged on a first segment of the contact element carrier (Fig 6A2, electrode 10 arranged on a first segment) with a first connection element for detecting a first potential on the first extremity ([0072]; connection element being interpreted as the corresponding circuitry disclosed in [0043]), and at least one second skin contact element arranged on a second segment (Fig 6A2, second electrode 10 on distinct second segment) of the contact element carrier with a second connection element for detecting a second potential (Fig 6A2, second electrode 10 detects a reference potential [0072]; connection element being interpreted as the corresponding circuitry disclosed in [0043]), the second potential being different than the first potential on the first extremity ([0072]): detecting a potential for an electrocardiography (ECG) measurement signal using the head electrode ([0029] electrode are used for detecting ECG signals). Chou further teaches alternative 
Chou is silent to the structure of the ear clamp and thus fails to teach the first segment of the contact element carrier being coupled to the second segment of the contact element carrier via a hinge.
However, in related prior art, Shimuta teaches a similar method for using a head electrode comprising a first segment of a contact element carrier (Fig 3 support member 31a comprising electrode 11) and a second segment of the contact element carrier (Fig 3 support member 31b); wherein the first segment of the contact element carrier being coupled to the second segment of the contact element carrier via a hinge (Fig 3 hinge 31c). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head electrode of Chou in view of Shimuta to incorporate the ear clamp electrode comprising a hinge coupling the first and second segment of the contact carrier element to arrive at the method of claim 20. Doing so would be a simple substation of one well-known ear electrode configuration (Chou fig 6A2, ear hook structure) for another well-known ear electrode configuration (Shimuta Fig 3, ear clamp structure; also disclosed in [0077] of Chou) to yield the predictable result of an ECG ear electrode configured to detect a first and second potential of the ear ([0072]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/09/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chou, Skrabal, and/or Shimuta. Regarding claims 16-.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794